           Case 1:19-cr-00017-DLC Document 52 Filed 02/06/21 Page 1 of 2



                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MONTANA
                               BILLINGS DIVISION

    UNITED STATES OF AMERICA,                                 CR 19–17–BLG–DLC

                          Plaintiff,

           vs.                                                       ORDER

    JONATHAN LEVI DEPUTEE,

                          Defendant.


         This Order serves to notify counsel for the government and counsel for

Defendant Jonathan Levi Deputee that the revocation hearing set for February 9,

2021 will be conducted entirely by Zoom. The Clerk of Court will notify counsel

via e-mail of the meeting ID and password within 24 hours of the hearing.1

         If counsel for either party objects to appearing via Zoom, IT IS ORDERED

that they must notify the Court of their objection before 12:00 p.m. on Monday,

February 8, 2021.




1
    Zoom Guidance and Setup available at: https://www.mtd.uscourts.gov/zoom-hearings
                                             -1-
 Case 1:19-cr-00017-DLC Document 52 Filed 02/06/21 Page 2 of 2



DATED this 6th day of February, 2021.




                              -2-
